Opinion by
Orlady, J.,
After a hearing on bill, answer, testimony taken and argument of counsel, the court below found as a fact that the signature of Alice A. Googe to the assignment of her interest in the mortgage to David B. Gaskill was a forgery ; that the acknowledgment thereto was not made by her, and further that it was not delivered to David B. Gaskill by any one authorized to act so for her, and that she had no actual knowledge of the assignment until February, 1899. After a careful examination of all the evidence we accept these findings of fact as based on sufficient evidence: Wolf v. Augustine, 197 Pa. 367. While the plaintiff was misled by the confidence she had in her attorney, an inspection of the power of attorney to Miles W. Tate should have put Gaskill on inquiry as to the authority thereunder to “ assign the mortgage.” The parties lived near to and saw each other frequently. Alice A. Googe was the passive instrument in Miles W. Tate’s hands for the furtherance *43of his own schemes, and she knew nothing of the transaction until the wrong had been completed. Gaskill took an active part with Tate in the matter, and while he was deceived by-Tate, it was a deception practised in the light of facts at least suspicious and which invited an inquiry.
Much of appellant’s argument is devoted to charging Mrs. Googe with a want of reasonable supervision of her own business, and that the defendant’s loss was caused by her acquiescing in the acts of her accredited agent through a number of years. It must be borne in mind that the only authority Tate had to receive any money for Mrs. Googe was that shown by her letter of attorney to him which was of record in the proper office. Of this writing, it is sufficient to say that by its terms all moneys received by him from any mortgage belonging to her were to be paid on account of the mortgage debt, so as to enter satisfaction in the proper office for her and in her name and stead when mortgages were paid. There is no authority given to him to assign the mortgage. As stated by Rice, P. J., in Robb v. Pennsylvania Co., 8 Pa. Superior Ct. 254, affirmed by the Supreme Court in 186 Pa. 456 the rule, that where one of two innocent persons must suffer loss that party who did the act which was the occasion of the loss ought to bear it, is often misapplied to cases where the two persons are not equally at fault, but where one owes a duty to the other to do, or to refrain from doing a particular thing, and has failed in the performance of that duty. See also Swanson v. Crandall, 2 Pa. Superior Ct. 85, and Hoehle v. Allegheny Heating Co., 5 Pa. Superior Ct. 28.
In assigning Mrs. Googe’s interest in the mortgage Tate acted in excess of his authority as therein defined, and he was not bound by that act: Brooke v. New York, etc., R. R. Co., 108 Pa. 529; Adams Exp. Co. v. Schlessinger, 75 Pa. 246; Butler v. Maples, 9 Wallace, 766. She could not reasonably anticipate the forger’s act, and the doubt as to the effect to be given to that paper was as apparent when Gaskill saw it first as it is now. The certificate of the forger, who was a notary public as well as an attorney at law, did not add any special weight to the transaction, as the defect of authority was inherent in the letter of attorney, and this a valid acknowledgment would not correct under the circumstances. W. H. Gaskill is in no better position then David B. Gaskill; both were the unfortunate victims of an un*44scrupulous agent who had defined powers, yet acted outside the scope of his authority.
The assignments of error are overruled and the decree of the court below is affirmed and motion to amend the answer is overruled.